(Slip Opinion)              OCTOBER TERM, 2010                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

WALL, DIRECTOR, RHODE ISLAND DEPARTMENT OF
            CORRECTIONS v. KHOLI

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE FIRST CIRCUIT

   No. 09–868.      Argued November 29, 2010—Decided March 7, 2011
Respondent was convicted in Rhode Island Superior Court on 10 counts
  of first-degree sexual assault and sentenced to consecutive life terms.
  His conviction became final on direct review on May 29, 1996. In ad
  dition to his direct appeal, he filed two relevant state motions. One, a
  May 16, 1996, motion to reduce his sentence under Rhode Island Su
  perior Court Rule of Criminal Procedure 35, was denied. The State
  Supreme Court affirmed on January 16, 1998. The second, a state
  postconviction relief motion, was also denied. That decision was af
  firmed on December 14, 2006. When respondent filed his federal ha
  beas petition, his conviction had been final for over 11 years. The
  Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) gen
  erally requires a federal petition to be filed within one year of the
  date on which a judgment became final, 28 U. S. C. §2244(d)(1)(A),
  but “a properly filed application for State post-conviction or other col
  lateral review” tolls that period, §2244(d)(2). Respondent’s postcon
  viction relief motion tolled the period for over nine years, but his Rule
  35 motion must also trigger the tolling provision for his habeas peti
  tion to be timely. The District Court dismissed the petition as un
  timely, adopting the Magistrate Judge’s conclusion that the Rule 35
  motion was not “a properly filed application for . . . collateral review”
  under §2244(d)(2). The First Circuit reversed.
Held:
    1. The phrase “collateral review” in §2244(d)(2) means judicial re
 view of a judgment in a proceeding that is not part of direct review.
 Pp. 4–8.
       (a) The parties agree that the answer to the question whether a
 motion to reduce sentence is an “application for State post-conviction
2                            WALL v. KHOLI

                                  Syllabus

    or other collateral review” turns on the meaning of “collateral re
    view,” but they disagree about what that meaning should be. Pp.
    4–5.
          (b) Because “collateral review” is not defined in AEDPA, the
    Court begins with the ordinary understanding of that phrase. By
    definition, “collateral” describes something that is “indirect,” not di
    rect. 3 Oxford English Dictionary 473. This suggests that “collat
    eral” review is not part of direct review. This conclusion is supported
    by the definition of the related phrase “collateral attack” and by the
    Court’s prior use of the term “collateral” to describe proceedings that
    are separate from the direct review process. Pp. 5–7.
          (c) The term “review” is best understood as a “judicial reexami
    nation.” Webster’s Third New International Dictionary 1944. Pp.
    7–8.
       2. A Rule 35 motion to reduce sentence under Rhode Island law is
    an application for “collateral review” that triggers AEDPA’s tolling
    provision. Pp. 8–15.
          (a) Rhode Island’s Rule 35 is similar to the version of Federal
    Rule of Criminal Procedure 35 in effect before the federal Sentencing
    Reform Act of 1984. The Rule permits a court to provide relief, as
    relevant here, to “reduce any sentence,” and it is generally addressed
    to the sound discretion of the sentencing justice. Under the limited
    review available, an appellate court may disturb the trial justice’s de
    cision if the sentence imposed is without justification and is grossly
    disparate when compared to sentences for similar offenses. Pp. 8–9.
          (b) Keeping these principles in mind, a Rule 35 sentence reduc
    tion proceeding is “collateral.” The parties agree that the motion is
    not part of the direct review process, and both this Court and lower
    federal courts have described a motion to reduce sentence under old
    Federal Rule 35 as invoking a “collateral” remedy. Therefore, it is
    not difficult to conclude that Rhode Island’s motion to reduce sen
    tence is “collateral.” A Rule 35 motion also calls for “review” of the
    sentence within §2244(d)(2)’s meaning. The decision to reduce a sen
    tence involves judicial reexamination of the sentence to determine
    whether a more lenient sentence is proper. The trial justice is guided
    by several sentencing factors in making that decision. And those fac
    tors are also used by the State Supreme Court in evaluating the trial
    justice’s justifications for the sentence. Pp. 9–11.
          (c) Rhode Island’s arguments in support of its opposing view that
    “collateral review” includes only “legal” challenges to a conviction or
    sentence, and thus excludes motions for a discretionary sentence re
    duction, are unpersuasive. Nor does “collateral review” turn on
    whether a motion is part of the same criminal case. Pp. 11–15.
582 F. 3d 147, affirmed.
                     Cite as: 562 U. S. ____ (2011)                    3

                                Syllabus

  ALITO, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and KENNEDY, THOMAS, GINSBURG, BREYER, SOTOMAYOR, and KAGAN,
JJ., joined, and in which SCALIA, J., joined, except as to footnote 3.
SCALIA, J., filed an opinion concurring in part.
                       Cite as: 562 U. S. ____ (2011)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 09–868
                                  _________________


  ASHBEL T. WALL, II, DIRECTOR, RHODE ISLAND 

     DEPARTMENT OF CORRECTIONS, PETI- 

            TIONER v. KHALIL KHOLI 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

             APPEALS FOR THE FIRST CIRCUIT

                                [March 7, 2011] 


  JUSTICE ALITO delivered the opinion of the Court.
  Under the Antiterrorism and Effective Death Penalty
Act of 1996 (AEDPA), “a properly filed application for
State post-conviction or other collateral review with re
spect to the pertinent judgment or claim” tolls the 1-year
limitation period for filing a federal habeas petition. 28
U. S. C. §2244(d)(2). The question in this case is whether
a motion to reduce sentence under Rhode Island law tolls
the limitation period, thereby rendering respondent Khalil
Kholi’s federal habeas petition timely. We hold that the
phrase “collateral review” in §2244(d)(2) means judicial
review of a judgment in a proceeding that is not part of
direct review. Because the parties agree that a motion to
reduce sentence under Rhode Island law is not part of the
direct review process, we hold that respondent’s motion
tolled the AEDPA limitation period and that his federal
habeas petition was therefore timely.
                         I
                         A
  In 1993, respondent was convicted in Rhode Island
2                          WALL v. KHOLI

                         Opinion of the Court

Superior Court on 10 counts of first-degree sexual assault,
and he was sentenced to consecutive terms of life im
prisonment. Respondent raised various challenges to
his conviction on direct appeal, but the Supreme Court of
Rhode Island affirmed his conviction. See State v. Kholi,
672 A. 2d 429, 431 (1996). The parties agree that respon
dent’s conviction became final on direct review when his
time expired for filing a petition for a writ of certiorari in
this Court. Brief for Petitioner 7, n. 4; Brief for Respon
dent 3, n. 1; 582 F. 3d 147, 150 (CA1 2009); see generally
Jimenez v. Quarterman, 555 U. S. 113, ___ (2009) (slip op.,
at 6). That date was May 29, 1996. See this Court’s Rules
13.1, 13.3, 30.1.
   In addition to taking a direct appeal, respondent filed
two state motions that are relevant to our decision. The
first, filed on May 16, 1996, was a motion to reduce sen
tence under Rule 35 of the Rhode Island Superior Court
Rules of Criminal Procedure.1 App. 8. In that motion,
respondent asked the trial court to “reconsider its prior
determination” and “order that his life sentences run
concurrently.” State v. Kholi, 706 A. 2d 1326 (R. I. 1998)
(order). Concluding that “the sentence imposed was ap
——————
   1 This Rule provides in relevant part:

“The court may correct an illegal sentence at any time. The court may
correct a sentence imposed in an illegal manner and it may reduce any
sentence when a motion is filed within one hundred and twenty (120)
days after the sentence is imposed, or within one hundred and twenty
(120) days after receipt by the court of a mandate of the Supreme Court
of Rhode Island issued upon affirmance of the judgment or dismissal of
the appeal, or within one hundred and twenty (120) days after receipt
by the court of a mandate or order of the Supreme Court of the United
States issued upon affirmance of the judgment, dismissal of the appeal,
or denial of a writ of certiorari. The court shall act on the motion
within a reasonable time, provided that any delay by the court in ruling
on the motion shall not prejudice the movant. The court may reduce a
sentence, the execution of which has been suspended, upon revocation
of probation.” R. I. Super. Ct. Rule Crim. Proc. 35(a) (2010) (emphasis
added).
                 Cite as: 562 U. S. ____ (2011)            3

                     Opinion of the Court

propriate,” the hearing justice denied the Rule 35 motion.
Ibid. On January 16, 1998, the State Supreme Court
affirmed and observed that the facts clearly justified the
sentence. Id., at 1326–1327.
  On May 23, 1997, while the Rule 35 motion was pend
ing, respondent also filed an application for state postcon
viction relief, see R. I. Gen. Laws 10–9.1–1 et seq. (Lexis
1997) (titled “Post Conviction Remedy”), which challenged
his conviction. The trial court denied this motion as well,
and the State Supreme Court affirmed that decision on
December 14, 2006. See Kholi v. Wall, 911 A. 2d 262, 263–
264 (R. I. 2006).
                              B
   Respondent filed a federal habeas petition in the Dis
trict of Rhode Island on September 5, 2007. App. 3. By
that time, his conviction had been final for over 11 years.
AEDPA generally requires a federal habeas petition to be
filed within one year of the date on which the judgment
became final by the conclusion of direct review. 28
U. S. C. §2244(d)(1)(A). But the 1-year limitation period is
tolled during the pendency of “a properly filed application
for State post-conviction or other collateral review with
respect to the pertinent judgment or claim.” §2244(d)(2).
   There is no dispute that respondent’s application for
postconviction relief tolled the limitation period for over
nine years—from May 23, 1997, through December 14,
2006. 582 F. 3d, at 151. Even after subtracting that
stretch of time from the 11-year period, however, the
period between the conclusion of direct review and the
filing of the federal habeas petition still exceeds one year.
Thus, in order for respondent’s petition to be timely, the
Rule 35 motion to reduce sentence must also trigger the
tolling provision.
   Respondent’s federal habeas petition was referred to a
Magistrate Judge for a report and recommendation, and
4                         WALL v. KHOLI

                        Opinion of the Court

the Magistrate Judge concluded that the Rule 35 motion
was not a “ ‘properly filed application for post-conviction or
other collateral review’ ” under §2244(d)(2) because it was
“a ‘plea of leniency,’ and not a motion challenging the legal
sufficiency of his sentence.” No. CA 07–346S, 2008 WL
60194, *4 (R. I., Jan. 3, 2008). The District Court adopted
the Magistrate Judge’s report and recommendation and
therefore dismissed the federal habeas petition as un
timely. See id., at *1. On appeal, the First Circuit re
versed. 582 F. 3d 147.
  The Courts of Appeals are divided over the question
whether a motion to reduce sentence tolls the period of
limitation under §2244(d)(2).2 We granted certiorari to
answer this question with respect to a motion to reduce
sentence under Rhode Island law. 560 U. S. ___ (2010).
                               II 

                               A

  AEDPA establishes a 1-year period of limitation for a
state prisoner to file a federal application for a writ of
habeas corpus. §2244(d)(1). This period runs “from the
latest of” four specified dates, including “the date on which
the judgment became final by the conclusion of direct
review or the expiration of the time for seeking such re
view.” §2244(d)(1)(A); see also Jimenez, supra, at ___ (slip
op., at 6) (explaining when “the conclusion of direct review
occurs”). The limitation period is tolled, however, during
the pendency of “a properly filed application for State post
conviction or other collateral review with respect to the

——————
   2 Compare Alexander v. Secretary, Dept. of Corrections, 523 F. 3d

1291, 1297 (CA11 2008) (motion to reduce sentence does not toll limita
tion period); Hartmann v. Carroll, 492 F. 3d 478, 484 (CA3 2007)
(same); Walkowiak v. Haines, 272 F. 3d 234, 239 (CA4 2001) (same),
with 582 F. 3d, at 156 (case below) (motion to reduce sentence tolls);
Robinson v. Golder, 443 F. 3d 718, 720–721 (CA10 2006) (per curiam)
(same).
                 Cite as: 562 U. S. ____ (2011)            5

                     Opinion of the Court

pertinent judgment or claim.” §2244(d)(2). The question
in this case is whether a motion for reduction of sentence
under Rhode Island’s Rule 35 is an “application for State
post-conviction or other collateral review.”
   The parties agree that the answer to this question turns
on the meaning of the phrase “collateral review,” see Brief
for Petitioner 19; Brief for Respondent 12–13, but they
disagree about the definition of that term. Rhode Island
argues that “collateral review” includes only “legal” chal
lenges to a conviction or sentence and thus excludes mo
tions seeking a discretionary sentence reduction. Respon
dent, on the other hand, maintains that “collateral review”
is “review other than review of a judgment in the direct
appeal process” and thus includes motions to reduce sen
tence. Brief for Respondent 17. We agree with respon
dent’s understanding of “collateral review.”
                             B
  “Collateral review” is not defined in AEDPA, and we
have never provided a comprehensive definition of that
term. See Duncan v. Walker, 533 U. S. 167, 175–178
(2001). We therefore begin by considering the ordinary
understanding of the phrase “collateral review.” See
Williams v. Taylor, 529 U. S. 420, 431 (2000) (“We give the
words of a statute their ordinary, contemporary, common
meaning, absent an indication Congress intended them to
bear some different import” (internal quotation marks
omitted)); see also Carey v. Saffold, 536 U. S. 214, 219
(2002) (considering the ordinary meaning of the word
“pending” in §2244(d)(2)).
  The term “collateral,” in its “customary and preferred
sense,” Williams, supra, at 431, means “[l]ying aside from
the main subject, line of action, issue, purpose, etc.; . . .
subordinate, indirect,” 3 Oxford English Dictionary 473
(2d ed. 1989) (hereinafter OED); see also Webster’s Third
New International Dictionary 444 (1993) (hereinafter
6                      WALL v. KHOLI

                     Opinion of the Court

Webster’s) (“accompanying as . . . secondary,” “indirect,” or
“ancillary”). By definition, something that is “collateral”
is “indirect,” not direct. 3 OED 473. This suggests that
“collateral” review is review that is “[l]ying aside from the
main” review, i.e., that is not part of direct review. See
ibid.
   The definition of the related phrase “collateral attack”
points in the same direction. A “collateral attack” is “[a]n
attack on a judgment in a proceeding other than a direct
appeal.” Black’s Law Dictionary 298 (9th ed. 2009) (em
phasis added); cf. Wash. Rev. Code §10.73.090(2) (2008)
(defining “collateral attack” as “any form of postconviction
relief other than a direct appeal”). This usage buttresses
the conclusion that “collateral review” means a form of
review that is not part of the direct appeal process.
                              C
    Our prior usage of the term “collateral” also supports
this understanding. We have previously described a vari
ety of proceedings as “collateral,” and all of these proceed
ings share the characteristic that we have identified, i.e.,
they stand apart from the process of direct review.
    For example, our cases make it clear that habeas corpus
is a form of collateral review. We have used the terms
habeas corpus and “collateral review” interchangeably,
see, e.g., Murray v. Carrier, 477 U. S. 478, 482–483 (1986),
and it is well accepted that state petitions for habeas
corpus toll the limitation period, e.g., Rhines v. Weber, 544
U. S. 269, 272 (2005) (“[T]he 1-year statute of limitations
. . . was tolled while Rhines’ state habeas corpus petition
was pending”).
    We have also described coram nobis as a means of “col
lateral attack,” see, e.g., United States v. Morgan, 346
U. S. 502, 510–511 (1954) (internal quotation marks omit
ted), and we have used the term “collateral” to describe
proceedings under 28 U. S. C. §2255 and a prior version of
                 Cite as: 562 U. S. ____ (2011)            7

                     Opinion of the Court

Rule 35 of the Federal Rules of Criminal Procedure. In
United States v. Robinson, 361 U. S. 220 (1960), we distin
guished between the process of direct appeal and “a num
ber of collateral remedies,” including Federal Rule 35
motions, §2255 motions, and coram nobis. Id., at 230,
n. 14. Similarly, in Bartone v. United States, 375 U. S. 52
(1963) (per curiam), we drew a distinction between a
“[d]irect attack” on a criminal judgment and “collateral
proceedings,” such as Rule 35, habeas corpus, and §2255
proceedings. Id., at 53–54.
  All of the proceedings identified in these prior opinions
as “collateral” are separate from the direct review process,
and thus our prior usage of the term “collateral” but
tresses the conclusion that “collateral review” means a
form of review that is not direct.
                              D
  Of course, to trigger the tolling provision, a “collateral”
proceeding must also involve a form of “review,” but the
meaning of that term seems clear. “Review” is best under
stood as an “act of inspecting or examining” or a “judicial
reexamination.” Webster’s 1944; see also Black’s, supra,
at 1434 (“[c]onsideration, inspection, or reexamination of a
subject or thing”); 13 OED 831 (“[t]o submit (a decree, act,
etc.) to examination or revision”). We thus agree with the
First Circuit that “ ‘review’ commonly denotes ‘a looking
over or examination with a view to amendment or im
provement.’ ” 582 F. 3d, at 153 (quoting Webster’s 1944
(2002)). Viewed as a whole, then, “collateral review” of a
judgment or claim means a judicial reexamination of
a judgment or claim in a proceeding outside of the direct
review process.
                         III
 We now apply this definition of “collateral review” to a
Rule 35 motion to reduce sentence under Rhode Island
8                      WALL v. KHOLI

                     Opinion of the Court

law.
                              A
   Rule 35 of the Rhode Island Rules of Criminal Procedure
is much like the version of Federal Rule of Criminal Pro
cedure 35 that was in force prior to the enactment of the
federal Sentencing Reform Act of 1984 and the promulga
tion of the Federal Sentencing Guidelines. See State v.
Byrnes, 456 A. 2d 742, 744 (R. I. 1983) (per curiam); Re
porter’s Notes following R. I. Super. Ct. Rule Crim. Proc.
35, R. I. Court Rules Ann., p. 620 (Lexis 2010). Under the
Rhode Island Rules, a Rule 35 motion permits a court to
provide relief from a sentence in three ways: A court “may”
“correct an illegal sentence,” “correct a sentence imposed
in an illegal manner,” and “reduce any sentence.” R. I.
Super. Ct. Rule Crim. Proc. 35(a); see n. 1, supra. In this
case, respondent filed a motion to reduce his sentence,
which permits a trial justice to decide “ ‘ “on reflection or
on the basis of changed circumstances that the sentence
originally imposed was, for any reason, unduly severe.” ’ ”
State v. Ruffner, 5 A. 3d 864, 867 (R. I. 2010) (quoting
State v. Mendoza, 958 A. 2d 1159, 1161 (R. I. 2008)); see
also Reporter’s Notes following R. I. Super. Ct. Rule Crim.
Proc. 35, R. I. Court Rules Ann., at 620–621. Rhode Island
courts have, at times, referred to such a motion as a “ ‘plea
for leniency.’ ” Ruffner, supra, at 867 (quoting Mendoza,
supra, at 1161).
   A Rule 35 motion is made in the Superior Court, and it
is generally heard by the same trial justice who sentenced
the defendant. Byrnes, supra, at 745. The Rhode Island
Supreme Court has explained that a motion to reduce
sentence is “ ‘addressed to the sound discretion of the trial
justice’ ” and that appellate review of the trial justice’s
decision is limited. Ruffner, supra, at 867 (quoting Men
doza, supra, at 1161). An appellate court may neverthe
less disturb the trial justice’s decision “when the trial
                     Cite as: 562 U. S. ____ (2011)                    9

                          Opinion of the Court

justice has imposed a sentence that is without justification
and is grossly disparate from other sentences generally
imposed for similar offenses.” Ruffner, supra, at 867
(quoting State v. Coleman, 984 A. 2d 650, 654 (R. I. 2009);
internal quotation marks omitted); see also Ruffner, su
pra, at 867 (asking whether trial justice “abuse[d] his
discretion”).
                               B
   With these principles in mind, we consider whether
Rhode Island’s Rule 35 motion to reduce sentence is an
application for “collateral review.”
   The first—and the critical—question is whether a Rhode
Island Rule 35 sentence reduction proceeding is “collat
eral.” Respondent and Rhode Island agree that such a
motion is not part of the direct review process. Moreover,
we have previously referred to a motion to reduce sentence
under old Rule 35 of the Federal Rules of Criminal Proce
dure as invoking a “collateral” remedy, see Robinson,
supra, at 230, n. 14, and Rhode Island’s Rule 35 motion to
reduce sentence is “substantially similar” to former Fed
eral Rule 35, Byrnes, supra, at 744. Lower courts have
also referred to Federal Rule 35 sentence reduction mo
tions as “collateral.” See, e.g., Fernandez v. United States,
941 F. 2d 1488, 1492 (CA11 1991) (“Fernandez initiated a
collateral attack on his sentence with a Rule 35(b) motion
to reduce his sentence” under the old Federal Rule). We
thus have little difficulty concluding that a Rhode Island
sentence reduction proceeding is “collateral.”3
——————
  3 We  can imagine an argument that a Rhode Island Rule 35 proceed
ing is in fact part of direct review under §2244(d)(1) because, according
to the parties, defendants in Rhode Island cannot raise any challenge to
their sentences on direct appeal; instead, they must bring a Rule 35
motion. See, e.g., State v. Day, 925 A. 2d 962, 985 (R. I. 2007) (“It is
well settled in this jurisdiction that a challenge to a criminal sentence
must begin with the filing of a [Rule 35] motion . . . . [W]e will not
consider the validity or legality of a sentence on direct appeal unless
10                         WALL v. KHOLI

                          Opinion of the Court

   Not only is a motion to reduce sentence under Rhode
Island law “collateral,” but it also undoubtedly calls for
“review” of the sentence. The decision to reduce a sen
tence, while largely within the discretion of the trial jus
tice, involves judicial reexamination of the sentence to
determine whether a more lenient sentence is proper.4
When ruling on such a motion, a trial justice is guided by
several factors, including “(1) the severity of the crime, (2)
the defendant’s personal, educational, and employment
background, (3) the potential for rehabilitation, (4) the
element of societal deterrence, and (5) the appropriateness
of the punishment.” State v. Mollicone, 746 A. 2d 135, 138
(R. I. 2000) (per curiam) (internal quotation marks omit
ted); see also Ruffner, supra, at 867; Coleman, supra, at
655. On appeal from a trial justice’s decision on a motion
to reduce sentence, the Supreme Court of Rhode Island
evaluates the trial justice’s justifications in light of the
relevant sentencing factors to determine whether a sen
tence is “without justification” and “grossly disparate from
other sentences.” Ruffner, supra, at 867 (internal quota
tion marks omitted).5 This process surely qualifies as
——————
extraordinary circumstances exist” (internal quotation marks omitted));
State v. McManus, 990 A. 2d 1229, 1238 (R. I. 2010) (refusing to con
sider Eighth Amendment challenge on direct review because “[t]o
challenge a criminal sentence, the defendant must first file a motion to
reduce in accordance with Rule 35”); see also Jimenez v. Quarterman,
555 U. S. 113, ___ (2009) (slip op., at 6–7). That issue has not been
briefed or argued by the parties, however, and we express no opinion as
to the merit of such an argument. Even if we were to assume that a
Rhode Island Rule 35 motion is part of direct review, our disposition of
this case would not change: Respondent’s habeas petition still would be
timely, because the limitation period would not have begun to run until
after the Rule 35 proceedings concluded.
  4 A motion to reduce sentence is unlike a motion for postconviction

discovery or a motion for appointment of counsel, which generally are
not direct requests for judicial review of a judgment and do not provide
a state court with authority to order relief from a judgment.
  5 E.g., State v. Coleman, 984 A. 2d 650, 657 (R. I. 2009) (“Given these
                     Cite as: 562 U. S. ____ (2011)                   11

                          Opinion of the Court

“review” of a sentence within the meaning of §2244(d)(2).
  We thus hold that a motion to reduce sentence under
Rhode Island law is an application for “collateral review”
that triggers AEDPA’s tolling provision.
                             IV
  In resisting this interpretation, Rhode Island advances
several arguments that we find unpersuasive.
  The first of these arguments begins by observing that,
whenever our opinions have used the precise phrase “col
lateral review,” the proceeding in question was one chal
lenging the “lawfulness” of a prior judgment, Brief for
Petitioner 21–22, such as a §2254 or §2255 action, see id.,
at 25. Rhode Island argues that Congress, in enacting
AEDPA, must be presumed to have been aware of this
usage and must have intended the phrase to carry this
narrow meaning.
  This argument reads far too much into these prior refer
ences to “collateral review.” While our opinions have used
the phrase “collateral review” to refer to proceedings that
challenge the lawfulness of a prior judgment, we have
never suggested that the phrase may properly be used to
describe only proceedings of this type. In addition, Rhode
Island overlooks opinions describing a motion to reduce
sentence as “collateral.” E.g., Robinson, 361 U. S., at 230,
n. 14; Fernandez, supra, at 1492; see also 1 D. Wilkes,
——————
factors, and the trial justice’s exhaustive explanation of her reasoning
in sentencing Mr. Coleman, we hold it was not an abuse of her discre
tion to order Mr. Coleman to serve consecutive sentences”); State v.
Ferrara, 818 A. 2d 642, 645 (R. I. 2003) (per curiam) (“[M]itigating
circumstances clearly are not present in this case”); State v. Rossi, 771
A. 2d 906, 908 (R. I. 2001) (order) (“Based upon [the court’s] review of
the record,” the sentence “was not excessive and was justified under the
circumstances,” namely, “the abhorrent conduct of [the] defendant” and
“the permissible penalty range” under the statute); State v. Mollicone,
746 A. 2d 135, 138 (R. I. 2000) (per curiam) (“[T]he trial justice was
aware of these factors and applied them correctly”).
12                          WALL v. KHOLI

                          Opinion of the Court

State Postconviction Remedies and Relief Handbook §§1:2,
1:7, pp. 2, 15 (2010) (characterizing a motion to reduce
sentence as a “collateral” or “postconviction” remedy).
  In a related argument, Rhode Island notes that several
other AEDPA provisions use the term “collateral review”
to refer to proceedings that involve a challenge to the
lawfulness of a state-court judgment, see 28 U. S. C.
§§2244(b)(2)(A), (d)(1)(C), 2254(e)(2)(A)(i),6 and Rhode
Island reasons that the phrase “collateral review” in
§2244(d)(2) should be limited to proceedings of this nature.
This argument has the same flaw as the argument just
discussed. Just because the phrase “collateral review”
encompasses proceedings that challenge the lawfulness of
a prior judgment, it does not follow that other proceedings
may not also be described as involving “collateral review.”
  Finally, Rhode Island contends that the purpose of the
tolling provision is to allow a state prisoner to exhaust
state remedies and that this purpose is not served when a
prisoner’s state application merely seeks sentencing leni
ency, a matter that cannot be raised in a federal habeas
petition. This argument is based on an excessively narrow
understanding of §2244(d)(2)’s role.
  It is certainly true that a purpose—and perhaps the
chief purpose—of tolling under §2244(d)(2) is to permit
the exhaustion of state remedies, see Duncan, 533 U. S., at
178–179, but that is not §2244(d)(2)’s only role. The toll
ing provision “provides a powerful incentive for litigants to
exhaust all available state remedies before proceeding in
the lower federal courts.” Id., at 180 (emphasis added).
Tolling the limitation period for all “collateral review”
motions provides both litigants and States with an oppor
tunity to resolve objections at the state level, potentially
obviating the need for a litigant to resort to federal court.
——————
  6 All of these provisions refer to a new rule of constitutional law made

retroactively applicable by this Court to “cases on collateral review.”
                 Cite as: 562 U. S. ____ (2011)           13

                     Opinion of the Court

If, for example, a litigant obtains relief on state-law
grounds, there may be no need for federal habeas. The
same dynamic may be present to a degree with respect to
motions that do not challenge the lawfulness of a judg
ment. If a defendant receives relief in state court, the
need for federal habeas review may be narrowed or even
obviated, and this furthers principles of “comity, finality,
and federalism.” Williams, 529 U. S., at 436.
   Rhode Island’s interpretation of §2244(d)(2) would also
greatly complicate the work of federal habeas courts.
Rhode Island would require those courts to separate mo
tions for a reduced sentence into two categories: those that
challenge a sentence on legal grounds and those that
merely ask for leniency. But this taxonomy is problem
atic. Even if a jurisdiction allows sentencing judges to
exercise a high degree of discretion in selecting a sentence
from within a prescribed range, it does not necessarily
follow that the judge’s choice is insulated from challenge
on legal grounds. “[D]iscretionary choices are not left to a
court’s ‘inclination, but to its judgment; and its judgment
is to be guided by sound legal principles.’ ” Albemarle
Paper Co. v. Moody, 422 U. S. 405, 416 (1975) (quoting
United States v. Burr, 25 F. Cas. 30, 35 (No. 14,692d) (CC
Va. 1807) (Marshall, C. J.)). If the law of a jurisdiction
provides criteria to guide a trial judge’s exercise of sen
tencing discretion, a motion to reduce sentence may argue
that a sentence is inconsistent with those criteria. In that
sense, the motion argues that the sentence is contrary to
sentencing law. See, e.g., Ruffner, 5 A. 3d, at 867 (“A trial
justice considers a number of factors when determining a
fair sentence[,] including the defendant’s potential for
rehabilitation. The defendant asserts that the trial justice
did not consider defendant’s participation in rehabilitative
programs” (citations omitted)). We do not think that
§2244(d)(2) was meant to require federal habeas courts to
draw the sort of difficult distinction that Rhode Island’s
14                         WALL v. KHOLI

                          Opinion of the Court

interpretation would demand.
   We also reject the argument that the meaning of the
phrase “collateral review” should turn on whether the
motion or application that triggers that review is cap
tioned as a part of the criminal case or as a separate pro
ceeding. See Walkowiak v. Haines, 272 F. 3d 234, 237
(CA4 2001). This interpretation of §2244(d)(2) would
produce confusion and inconsistency.
   For one thing, some “collateral” proceedings are often
regarded as part of the criminal case. We have said, for
example, that a writ of coram nobis “is a step in the crimi
nal case and not . . . a separate case and record, the begin
ning of a separate civil proceeding.” Morgan, 346 U. S., at
505, n. 4; see also United States v. Denedo, 556 U. S. ___,
___ (2009) (slip op., at 8) (“[A]n application for the writ is
properly viewed as a belated extension of the original
proceeding during which the error allegedly transpired”).
But we have nonetheless suggested that coram nobis is a
means of “collateral attack.” Morgan, supra, at 510–511
(internal quotation marks omitted); see also Robinson, 361
U. S., at 230, n. 14. Similarly, a motion under 28 U. S. C.
§2255 (2006 ed., Supp. III) is entered on the docket of the
original criminal case and is typically referred to the judge
who originally presided over the challenged proceedings,
see §2255 Rules 3(b), 4(a), but there is no dispute that
§2255 proceedings are “collateral,” see, e.g., Massaro v.
United States, 538 U. S. 500, 504 (2003) (describing §2255
proceedings as “collateral”); Daniels v. United States, 532
U. S. 374, 379 (2001) (same).7
——————
   7 In other contexts not relevant here, there has been some confusion

over whether §2255 proceedings are civil or criminal in nature. See,
e.g., Postconviction Remedies §3:5, p. 251 (2010) (“[T]here is a dispute
over whether the [§2255] motion initiates an independent civil action
or, instead, is merely a further step in the criminal prosecution”); 3 C.
Wright & S. Welling, Federal Practice and Procedure §622 (4th ed.
2011). We express no opinion on this question.
                 Cite as: 562 U. S. ____ (2011)           15

                     Opinion of the Court

  Moreover, the methods of filing for postconviction or
collateral review vary among the States. In the District of
Columbia and fourteen States, the principal postconviction
remedy is part of the original case; in other States, it is
not. 1 Wilkes, State Postconviction Remedies and Relief
Handbook §1:3, at 6–7. Given the States’ “different forms
of collateral review,” Duncan, 533 U. S., at 177, the ap
plication of AEDPA’s tolling provision should not turn
on such formalities. See ibid. (“Congress may have re
frained from exclusive reliance on the term ‘post-conviction’
so as to leave no doubt that the tolling provision applies
to all types of state collateral review available after a
conviction”).
  We thus define “collateral review” according to its ordi
nary meaning: It refers to judicial review that occurs in a
proceeding outside of the direct review process.
                        *    *   *
   For these reasons, the judgment of the Court of Appeals
is affirmed.
                                           It is so ordered.
                 Cite as: 562 U. S. ____ (2011)            1

                     SCALIA, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 09–868
                         _________________


  ASHBEL T. WALL, II, DIRECTOR, RHODE ISLAND 

     DEPARTMENT OF CORRECTIONS, PETI- 

            TIONER v. KHALIL KHOLI 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

             APPEALS FOR THE FIRST CIRCUIT

                        [March 7, 2011] 


  JUSTICE SCALIA, concurring in part. 

  The Court holds that the term “collateral review” in 28

U. S. C. §2244(d)(2) means review that is not direct, ante,
at 5, and that a motion under Rhode Island’s Rule 35
seeks collateral review, ante, at 9. Because I agree with
those conclusions, I cannot join footnote 3 of the Court’s
opinion, ante, at 9, n. 3, which declines to decide whether a
Rule 35 motion seeks direct review.